WOAdd   by th. GWUd bV8 Of tbir For+             d Lylslaturol
193l,Chaptes 9, soatlonr 1.2,pag.    r
          I         1
         "Ii at      tlmr art.? eonTlatlon aBd by the uwu
    and m&hod &a 38 r.lMnu     provlw~ it k madeknwA to
    thr      l o fth o c o ur tlnvhlo h th o la dlet8a tb
    r mA9r B that   the drfmdanthubo.om      inun.   'iinwhlm
    aonrla&,     a Jury &all bo rprnolrd lr.la ordinal?,
    ulmlml    aace8 to try th8 quertlom ei inbmlty~m

                                                             ..
          "IAformat?oa to the Judgr of the court aa plwlii
    iA MtiQlO wl Of the Code Of @ill               ~OWbuFe Of the
    S$atr of rcur aa to the lnnsmlty of a drfrndant           ahal1
    consl8t of the africkwlt     of tk su?ulBtol&deAt     0) sow
    Litate Inrtltutlan 1-w the troatunt of thr’laaam, or
    thlhJ~Yit       Of BOt h8# thra tU0 lbm!ud         w   2'06UhF~
                     leluu 88 thr    State  of Toxar or tha at-
    fldaritof r-br prioa~ p~~l01w or VU&A 01 thr Pwb0l
    Instltutlan whurln the dofmbmt 18 ln prl8aa1 or the
    county Healthoirie*rof the Cotm~ v&n the br*nb
    OAt  vu rlnolly wnvlcta3, vhlah afiicwltr, ii mda,
    dull   state that aftrr l p ur a ml uabatlon         of the de-
    foadoat    it lr the opinion   OS tha aittant that tha d&and-
    ant daoom        CBd sasdafild8vl~r      ahall, lnbdult1an
     thereto,   rot   lorth thr rwsozu   wd the ewu   er ouuw8
    vhiahhahan Jlultiflodththr oplnlal*”
         ]tn the aaa of hfeF..bkn Ve 8tatov 140 Tue Cr.      8.1,   148
8.W426) 423, oplrdapr rw&u&     in 19’10, it 18 roldc




        trld  md drtennlned by         rtrlct Cowt ln vhleb
     the ooA-~lctlon fmu.qo&    Lx put0 nllllkm     198 Tu. Cr.
     R. 121, 299 5eWe1338 ix P&t@ hWAPOrt~ do
     326, 7 S.Y.(2d) 589 60 r.L.R..1403 Escue tla Tu*Stutr %?*
     Tax. cr. it. 447 223 ci*d* 483; am 11f . state   137 Lx.
     cr. H. 486, l&.%.(26)    274, 130 S.cr.@d) 24. . s”
          Ihe w     oiise cited IA the aboor lxcupt from the Mcicib-
bm ccraadecided nrbrrquat to the 1931 Poaant8        to the qWt@d
rtatutro 18 RlaAd Ye state.    III that eata dland had bera eon-
vlotod or a trl.oay                       &r   Ur  trlti uid thr af-
iinmnce OS his aam                             by the county Court
or 9       imnty.                             la the Court of Crimi-
A& cppo. s t&it court held the wtlorr could AOt be oonoldorrd
bmauro fll.4  too late. lh!eoourtVU alsoaskedto ntlrr     the
aasa Srcmthe doekrtbeoawr of thr iarcrrritrof 6cm66& ZU6
motluavas llkawl~ overrule&   Tbr oourt quote3 lutlalo 92l,
C.C.P,,lo usndod      ra au3 altedthe Hilly      Da%‘=      and
B;roUr    6666686         U&ti~             !QI!    tb    6ht6UAt              t&t         5   t   h5
hold     that the Dlstrlat
                         COWS Ulwblchr                                    &frmlnrrt            VU aaavlet&


           It Is clc6r fror thr rbovr aa8.s aa4 thr dtatloaa       t!~rr.w
in that, as a gmwal      propooitlon, and lmirpeadart of an7 othu
law 0)~tie 6ub lo t6 “thdistrict
                            e        60~8  ln which 66oused ~6.6 ma.
t1at.d has lxc i UBlVO      SdiCtiOA to try the issue Of ii%eUtitr
orislng tutu   oonvlet i-onea
            izrrwrevrr your atttntlon  1s nw iAVitOd to an eBaatwAt
of the saw Lsgir i ature vhlch amended Articlro921 and 922 C&.P.,
          :1e refszr to &tluls Y&        L’UACIA~Sunstated Clvlf St&-
~~~iP~AU~        LOWS6  *‘0~8p0000~6  i~giS.btprO, i9av   Ch6ptU a,
paw 2511
                  "a~.     1.  b&on 6ny prlsonrr 6onflard in the Stat8
         Ponltcntiary                lnsam
                                  bOOoRe     ha ekall be treated by the
         prison      physician   at lmtadle end rhill ba obaened by
         5dd      2hp5ittii0-40na          th0     md0=     oz th0            mit0eiuyj                      aad
         when in tlie judgQoAt  of said phydaien or Burden, 6u6h
         wmv I ct IS insa~o urd should be :ramferrrd to am Oi
         th0 mt8    ii00pitd6   r0r treatm0td  0f th0 in60nO                                            tm
         dthtr   said priS0l.a pw5iOiPn   Or SIstd VtbdrAOhOh                                            w
         b&w6        thm county Jwdgr of Ulcer                       County,              Tms,          6ad
         mka afflciavlt             to said        fuot aad         the       Count            Juti@
         shall      :orthwlth        proaod
                                       to ky raid ewvle t la the 66n
         saarmr      as   other        and m&ier the ama n&la@ of ?o-
                                     pireona
         co&are aa apply to the trial of tltirarr who bwomo L
         SM..      ~;Ipu trial    ii 6ald convict 16 raMdto ba IA-
         sane the County &Qr before uium &a 16 trhd            6h6ll lo-
         sdl      a warrent for transfer    of 66id oonvlct to one of
         the   stats     EoaylttLo for thr traatmnt of the Lnraw or
         other place provi led hor?afl;er l;lw, jwovld4d the pro-
         vislw       CJ, thlr law rhll noi appT y to t’rl6cwrs mdu
         gOntenw OS ;iestC:      61~2cxZlnad withinthe StatehAltal-
         tiuy.
                   "AC. 2. 2x..a        Cnnlct, 16cfit6d a any of
                                                 5:st-
         the      ?rl.son : LS:S, becmxs
                                     lnsunc, he sbnll imardlrrtoly
         b6 trans~erxd t> i!Ie uia ?rir?n et Xntsvillo       tar ob-
         servatlm and trdstoont.
                _         the County Jw&o axi ;filc6rr
         0mpi2*~ir0~0ir0         the l03b0 f006 008lhd       y
                                                         7i%lfYd
         for the trial   0: rush aados in the county Caurtibut hll
         costs  ati sxp4nses lncld6nt th6reto ~AC~UC~~EG Cou?rt  606ts
liOZl.     la vu Ii*naku,      page I,

         Uld i’*Sg and    the oosts
                     for the aamamaoa or maw aoavact to
       iG2os, 7 tal for thm trratunt Of tha lnmuho,
     - to rthu withthe        u OS trumf~      m&d
            f
       jirsourtomwhm     T   stitutloa&all k prid b
         thm s     of tha 3rlmon systu mt of i\abr SL
         l#rd for MMgQlnt   an:: opuatiw of tha prisom
         systa*
              *SW* 4, The hudqwtum          and uln o:floos of
         the Wus ?rlsoa S atem8 brlag looated at flpatrvllle,
         la ualhr county, rhat    owlty  is &lVU u8lam10* vew
         us ln the trial of lnmaur aoKwicts vho ara wtu
         Of the axas PrlSonspstr.       Aem   193l, 42nd Leg., p*
         25, aha 2l.n
            fs Ws Article       so I~C~QFWUS with thr pravlsWas ot
;rtlclss   9Ll and 922, C.C.F., supra, as to br iarffeatlva?Cart
ful searoh of the casu f&l18 to dl8&08@
ol this qusstloni     lndssd, us Slnd no can
vhsr~lnthelast-quotsd        statute  hasw8r
             Upon nature r8flrutlon and a dillgaat   lnvost tioa of
autborltIss,    WI rail to porualvr uaf aatlriaatwy or v!f     rmamm
vhy full fores and sfisot should ba dealed to Artlalr 31& . rtu
provimloas of tts Cods of CrfdnJ.     U-W        dti   *or-     vlfh
the wthod and ix’oarbora of dst~athe&nity               or irr




               We, thuefora,      rem    Otfully   adtim     foco that   in our opln-
iw       your rlrst              ourd bo muwad
                      question 8&l                         as feUourt
            It the pr~~rdtrra- outlined in &Jcls   Jl86a, IPpCa( 1s
followed,  the Judge of the County Cow’t of Walker CotMy, ‘prw8
does have the right to asmum urlrdletloa       oi the aaH matloasb
by you, and to gmxmd, im?er t ho ~rorlsi~118 of raid artlok,       to
try the person concerned, on a oompl&A Of 1UDIQy. 1p0 0thU
Countycourt    imuld have such ~UrUdlattiOn.
             Ith rrferenca to your saoond qusrtlon, you are advised
 thdt the proper procedure to be tollwed in ths~a oaaea 16 out-
 u&d   ”   our o:.inion    Iid. d- j39iia a ~02~ of which is ~C~OS&      &SW-
         ?h count Judge of xalker County muld have authorlty~              af-
 ta ihe trialhe31     ;1 under the j~rovislms of rrtlcls 38&a, VUacm'S
 innotated civil Atatutrs,       mupra    to comaittb   lmaw    caavlat to a
 State hospital for the lnsano~ hat this a&ion QII i&r put             would
 not be l c-0       of thr ordu of the dirtrlct       Court COtEittins    8h@
 COAviCt FO th# glllitantiarfe
                .wt:cle   34 of the rvnd.Cod0 of WtSs nub                as   fo~WS1
         weavir ii@Bmku~              paso 5


                 mno ut         done in a state            ti    irrsanlty           em     k
                shad as an offense.                 IJo puson          vho booms
         P maw         oftu     he cowalttod         M     oafanw            shall     br
                                                                                            &



                 ~a 1935 tlw i?orty-fourthkglrlatme                                   sanded btlalr
925      Coda of Crlaln8lbwamdur~                     ofTrxas,tomaks                     that drtlalo
rmaa u         follws:
               “If the drfmdaat bmomss au.) ha shall bs
         brought kforo the Court  ln vhlah ho vu uon-
         vlotedor before the Dlstrlot Court ln the W
         ty in which the defsndant 1s locafod at the time
         he 1s alleged to have become sanej and* a Juq
         shall be lmpanalealn the Courtbsr0rrnwLLish suoh
         desal&ult 18         to try ths lsmus of hls San-



                 'fhr u~3usau~U              portion of this statute uould olurly
lndleatothat thr aonvlct who bab baan dulusd                       lnbaM and vhou
sanity bratamsrestored and it ~8s so -crated                         mild k rs-
turned to the penltaIt1                        t0   8ma         tb     UMXP:SOU~            mi0a     or a.8
0rlgid          8-att4          or   wu "fI cti0h          The aotlonof ths somt la
                       aftu
ilndlngthe oolrvlctlnsaas                                 lJwaroa~t:alin the mt~tlary
~0uld        tbrrar*          have   the    80h     dm4t         0f s8u-a                       oh nqbaiap
the mrvlag of the sentmmo peadin#o rsstor~tlon   of the oow
vlot'sunity. kR do not tklak this would be “ohanlhu t& Order”
or&n  aourt vbueia   the wavlot vu orlgi&aliq ocmYlotd 0s thm
         .
APPROVED SEP 27, 1944                                                Yours ouy              truly,
/d selQos C* Ashley’
irIRS7
     nSSISF.+liT Jmwwx                     GEaBZR-a                  ATTGIf&.YGiilWiLit GP T&X.&

ygg                                                                  By Id           benjamln iooddl
‘ai
                                                                     3en&xriln Voadall,              ~sslstant
TNs oiAnbm coarldered                      an; tqpyroved ln                                          ,
llaitd oonf~renoo~